Citation Nr: 1816873	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-30 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable evaluation for residual tendinitis of the right hip.

2.  Entitlement to a compensable evaluation for residual tendinitis of the left hip.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to September 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a Board hearing before the undersigned in December 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the December 2017 Board hearing, the Veteran testified that his right and left hip disabilities had worsened since his last VA joints examination in September 2010.  Thus, the Board finds that the claims must be remanded at this time in order to afford the Veteran another VA examination of his bilateral hips so that the current severity of that disability may be adequately addressed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).

Additionally, at the December 2017 hearing, the Veteran testified that he received private treatment for his hip disabilities, to include being prescribed anti-inflammatories.  However, there are currently no private treatment records in the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from any VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  After securing the necessary releases, attempt to obtain any outstanding private treatment records for the Veteran's right and left hip disabilities.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his right and left hip disabilities.  

The examiner should record the results of range of motion testing for pain (1) on BOTH active and passive motion AND (2) in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

If the Veteran reports a history of flare-ups with his hip disabilities, the examiner should also express an opinion concerning whether there would be additional functional impairment during flare-ups.  The examiner should assess or estimate the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or inability to observe the Veteran during a flare-up.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




